UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT,, OF COLUMBIA
                                     ! ; ...



GRAFF/ROSS HOLDINGS LLP,                              )
                                                      )
                             Plaintiff,               )
                                                      )
             v.                                       )   Civil Case No. 07-796 (RJL)
                                                      )
FEDERAL HOME LOAN MORTGAGE                            )
CORPORATION,                                          )
                                                      )
                             Defendant.               )

                                      fl.-
                           MEMORANDUM OPINION
                     (September~ 2012) [Dkt. ##34, 35, 54, 66, 82]
                                             i   '




       Plaintiff Graff/Ross Holdings, LLP, ("Graff/Ross") brings this action against

defendant Federal Home Loan Mortgage Corporation ("Freddie Mac") for patent

infringement, seeking, among other things, injunctive relief, compensatory damages, and

attorneys' fees. See First Amended Complaint ("Am. Compl.") [Dkt. #37]. On April 29,

2009, Freddie Mac moved to dismiss the claims, arguing patent invalidity under 35

U.S.C. § 101. See Def.'s Mot. to Dismiss Graff/Ross' Claims oflnfringement ofthe Two

Asserted Patents ("Def.'s Mot. to Dismiss") [Dkt. #35]; Mem. in Supp. ofDef.'s Mot. to

Dismiss. ("Def.'s Mem. to Dismiss") [Dkt. ~~35] at 4. On January 12, 2010, I referred

defendant's motion to dismiss to Magistrate Judge Alan Kay and asked for a Report and

Recommendation. See Order, Jan. 12; 2010 [Dkt. #70]; see also Local Civil Rule 72.3

(detailing district court judge's authority to refer motions to a magistrate judge for report
and recommendation). On August 27,2010, Magistrate Judge Kay recommended that

defendant's motion to dismiss be granted. See Report & Recommendation ("Report" or

"R&R") [Dkt. #82]. Not surprisingly, plaintiff objected to Magistrate Judge Kay's R&R.

See Pl.'s Objections to R&R ("Pl.'s Obj.") [Dkt. #83].

       Local Civil Rule 72.3(c) provides that the Court "shall make a de novo

determination of those portions of a magistrate judge's findings and recommendations to

which objection is made." LCvR 72.3(c). The Court "may accept, reject, or modify, in

whole or in part, the findings and recommendations of the magistrate judge." !d. Upon

consideration of Magistrate Judge Kay's R&R, the parties' copious briefing, and recent

case law, the Court hereby ADOPTS Judge Kay's recommendations [Dkt. #82], with the

clarifications explained in this Memorandum Opinion, and GRANTS defendant's motion

[Dkt. #35].

                                    BACKGROUND
 I.   Relevant Facts and Procedural History

      Magistrate Judge Kay eloquently and succinctly summarized the relevant facts of

this case in his Report, R&R at 2-3; therefore, only a brief overview of the background

and procedural history is necessary. On February 20, 2001, the United States Patent and

Trademark Office ("USPTO") issued Patent No. 6,192,347 (the '"347 patent"), entitled

"System and methods for computing to support decomposing property into separately

valued components." Am. Compl. ~ 10. On May 1, 2007, Graff/Ross, as the owner of




                                            2
the '347 patent, filed a complaint, Compl. [Dkt. #1], which it subsequently amended on

May 1, 2009, alleging that Freddie Mac infringed on "the '347 patent by using computer

systems and methods to conduct electronic bond auctions of fixed income instruments." I

!d.~   12. Ofthe 128 claims in the '347 patent, plaintiff alleges infringement on two:

Claims 101 and 102. R&R at 2. Claim 101 provides:

        A method for making a financial analysis output having a system-
        determined purchase price for at least one component from property in
        consummating a sale, the financial analysis output being made by steps
        including:
               converting input data, representing at least one component from
               property, wherein the property is a fixed income asset, into input
               digital electrical signals representing the input data;
               providing a digital electrical computer system controlled by a
               processor electronically connected to receive said input digital
               electrical signals and electronically connected to an output means;
               controlling a digital electrical computer processor to manipulate
               electrical signals to compute a system-determined purchase price for
               at least one component from property in consummating a sale and
               corresponding purchase of the component; and
               generating the financial analysis output at said output means.

!d. Claim 102 is dependent on Claim 101 and provides:

        The method of claim 101, where~p: ,the step of controlling includes
        controlling the digital electrical computer processor to manipulate the
        electrical signals generating the system-determined purchase price for
        corporate debt as the fixed-income asset.



       I In its original complaint, Graff/Ross additionally alleged infringement by
Freddie Mac on a second patent, Patent No. 7,152,044 (the '"044 patent"). Compl.,
May 1, 2007 [Dkt. # 1] ~ 11. Plaintiff subsequently withdrew its claims as to this patent,
and entered into a covenant not to sue, "having the same effect as a dismissal with
prejudice of its claims of infringement of the '044 patent." Covenant Not to Sue on U.S.
Patent No. 7,152,044 & Dismissal Without Prejudice ("Covenant Not to Sue") [Dkt. #60-
1]. See also Am. Com pl.

                                              3
!d. at 2-3. Freddie Mac moved to dismiss the claims as patent-ineligible subject matter

under 35 U.S.C. § 101? Def.'s Mem. to Dismiss at 4-5. After referral to Magistrate

Judge Kay, this case was stayed pending the Supreme Court's decision in Bilski v.

Kappas, 130 S. Ct. 3218 (2010), a decision which "could affect the proceedings of this

case." Order, Feb. 26,2010 [Dkt. #73]. The stay was lifted on July 8, 2010. Order, July

12,2010 [Dkt. #74]. Following suppleme~tat'briefing from the parties, Judge Kay heard

oral argument in this matter on August 10, 2010, and issued his R&R on August 27,

2010.

 II.    The Report and Recommendation

        In his R&R, Judge Kay suggested converting defendant's motion to dismiss into a

motion for summary judgment because the issue of patent validity is a "'defense' to the

claim of infringement and [therefore,] is more appropriately disposed of on a motion for

summary judgment."3 R&R at 3. Although a patent is presumed valid under 35 U.S.C.



        Prior to filing its motion to dismis~, Freddie Mac filed counterclaims against
        2

Graff/Ross seeking declaratory judgment for non-infringement and patent-invalidity. See
Answer, Affirmative Defenses & Countercls. ofDef. [Dkt. #16]. As part ofthe Covenant
Not to Sue, Freddie Mac withdrew its counterclaims as to the '044 patent. See Covenant
Not to Sue at 1; Notice of Withdrawal ofDef.'s Countercls. Directed to U.S. Patent No.
7,152,044 [Dkt. #61].
        3This Court additionally referred the parties' request for claim construction to
Judge Kay for Report and Recommendation. See Order, Jan. 12, 2010 [Dkt. #70].
Noting that a "court may forgo claim construction for summary judgment purposes if
construing the claims is unnecessary to resolve the controversy," Judge Kay declined to
interpret the disputed terms after finding it "unnecessary ... before deciding the issue of
validity." R&R at 4 (citing Biovail Corp. Int'l v. Andrx Pharms., Inc., 239 FJd 1297,
1301 (Fed. Cir. 2001) ). The Federal Circuit has recently stated "that claim construction
is not an inviolable prerequisite to a validity determination under § 10 1." Bancorp
Servs., L.L.C. v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1273 (Fed. Cir. 2012).

                                             4
§ 282, Judge Kay found that defendant met its
                                        .     t   '
                                                      ~'burden
                                                      .,
                                                                  to show by clear and convincing

evidence that [C]laims 101 and 102 ofthe '347 patent are invalid under§ 101," therefore,

he recommended granting defendant's motion. !d. at 15.

       In the time since this case was first referred to Judge Kay, the standard for

determining patent-eligibility of a process changed. When the '34 7 patent was issued,

the test for determining patent-eligibility of a process 4 was whether the abstract idea was

"reduced to some type of practical application," that is, whether the process produced "a

useful, concrete and tangible result." R&R at 6 (quoting State St. Bank & Trust Co. v.

Signature Fin. Grp., Inc., 149 F.3d 1368, 1373 (Fed. Cir. 1998), abrogated by In re

Bilski, 545 F.3d 943 (Fed. Cir. 2008)). However, in 2008, the Federal Circuit decided In

re Bilski, 545 F.3d 943, replacing this test with the "machine-or-transformation" test (the

"MOT test"). !d. (citing In re Bilski, 545 F .3d at 954, 959-60). Under the MOT test, a

process is patent-eligible if it either "(I) transform[ s] a particular article into a different

state or thing or (2) [is] tied to a particular machine or apparatus." !d. (quoting In re

Bilski, 545 F.3d at 954) (internal quotation marks omitted). The In re Bilski decision was

appealed to the Supreme Court, which issued its opinion on June 28, 2010, "reaffirm[ing]

that abstract ideas are not patentable subject matter under § 101 and that this prohibition

cannot be circumvented by limiting the claim to a particular technological environment or

adding insignificant post-solution   activity~·" 'Vd:      at 6-7 (citing Bilski v. Kappas, 130 S. Ct.

3218, 3230 (2010)). The Supreme Court rejected the MOT as the "exclusive test" for

       4"The term 'process' means process, art or method, and includes a new use of a
known process, machine, manufacture, composition of matter, or material." 35 U.S.C.
§ IOO(b).
                                                  5
determining patent eligibility, but did note "that the MOT test is a useful and important

clue, an investigative tool, for determining whether some claimed inventions are

processes under§ 101." !d. at 7 (quoting Bilski, 130 S. Ct. at 3227, 3231 (internal

quotation marks omitted)).

       Because ofthe Supreme Court's limited guidance, the USPTO issued the "Interim

Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski

v. Kappos" ("Interim Guidance"). !d. at 10 (citing 75 Fed. Reg. 43,922 (July 27, 2010)).

Relying on this guidance, Bilski and prior Supreme Court precedent, and Board of Patent

Appeals and Interferences decisions, Judge Kay determined "that independent [C]laim

101 is not drawn to patentable subject matter because it recites nothing more than an

abstract idea on a general purpose computer." !d. at 11. In particular, Judge Kay found

that "the structural limitations of the claim"-limiting the claim to three machines: a

digital electrical computer system, a digital electrical computer processor, and an output

means-"do not impose meaningful limits on,the process." !d. at 12 (citing Pl.'s Sur-

Reply in Opp'n to Def.'s Mot. to Dismiss ("Pl.'s Surreply") [Dkt. #77] at 2-5). Despite,

or perhaps in part because of, Graff/Ross' arguments that the process could be used on

"analogous hardware," or "no machine at all," id. (citing Pl.'s Surreply at 4-5), Judge

Kay found that the machines were not "integral to the process," and in fact, "appear[ ed]

to be no more than object[s] on which the method operates," id. (quoting Interim

Guidance, 75 Fed. Reg. 43,925) (internal quotation marks omitted). Therefore, noting
that the claim would fail the machine prong of the MOT test, 5 and that it "is so abstract

and sweeping ... [that it could] be performed 'through any existing or future-devised

machinery, or even without an apparatus," id. at 13 (quoting Interim Guidance, 75 Fed.

Reg. 43,925), such that a patent on the claim would have the "practical effect" of

preempting use ofthe process, id. at 9, 14, Judge Kay concluded that "Claim 101 is an

unpatentable abstract idea," id. at 15. Furthermore, because Claim 101 was unpatentable,

Judge Kay concluded that dependent Claim 102 was also invalid. !d. Following this

conclusion, Judge Kay recommended granting defendant's motion. !d.

III.   Subsequent Case Law

       Following the issuance of Judge Kay's R&R, the parties submitted eleven Notices

of Supplemental Authority ("Notice of Supp'l Auth."), informing the Court of cases

recently decided by the Supreme Court and Federal Circuit that provided additional

guidance on the standard for determining patent-eligibility. See [Dkt. ##87, 94, 100, 102,

104, 107, 109, 111, 115, 116, 118]. Although the MOT test is still a "useful ... tool" for

determining patent-eligibility, Bilski, 130 S. Ct. at 3227, the courts have focused on




       5 Judge Kay specifically noted that "[t]he 'transformation prong' of the MOT test
is inapplicable here, as Graff/Ross never argued that the asserted claims could meet this
test." R&R at 13 n.6. To the extent that plaintiff argued the applicability of the
transformation prong of the MOT test in light of the Federal Circuit's decision in
Ultramercial, LLC v. Hulu, LLC, 657 F.3d q23 (Fed. Cir. 2011), vacated sub nom.
WildTangent, Inc. v. Ultramercial, LLC, 132 S. Ct. 2431 (2012), see Notice ofSupp'l
Auth. [Dkt. # 104] at 2, the Court notes that the Supreme Court has since vacated and
remanded Ultramercial to the Federal Circuit for "further consideration in light of Mayo
Collaborative Services v. Prometheus Laboratories, Inc.," 132 S. Ct. 1289 (2012), see
WildTangent, Inc. v. Ultramercial, LLC, 132 S. Ct. 2431 (2012).
                                             7
refining the judicial limitation that abstract :ideas cannot be patented. 6 The courts agree

that "an application of a law of nature or mathematical formula to a known structure or

process may well be deserving of patent protection," Fort Props., Inc. v. Am. Master

Lease, LLC, 671 F.3d 1317, 1321 (Fed. Cir. 2012) (emphasis in original) (quoting

Diamondv. Diehr, 450 U.S. 175, 187 (1981)); however, "the prohibition against

patenting abstract ideas 'cannot be circumvented by attempting to limit the use of the

formula to a particular technological environment' or adding 'insignificant postsolution

activity,"' Bilski, 130 S. Ct. at 3230 (quoting Diehr, 450 U.S. at 191-192). Thus, for "an

otherwise unpatentable process" to be made patent-eligible by use of "a machine, the use

of the machine 'must impose meaningful limits on the claim's scope."' CyberSource

Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (quoting In re

Bilski, 545 F .3d at 961 ). "[T]he machine must play a significant part in permitting the

claimed method to be performed," id. (quoting SiRF Tech., Inc. v. Int'l Trade Comm 'n,

601 F.3d 1319, 1333 (Fed. Cir. 2010)) (internal quotation marks omitted), and must be


       6 A patent may be granted to "[ w ]hoever invents or discovers any new and useful
process, machine, manufacture, or composition of matter," 35 U.S.C. § 101, unless the
idea to be patented is a law of nature, a physical phenomenon, or an abstract idea,
Diamond v. Diehr, 450 U.S. 175, 185 (1981). ·The Federal Circuit has "not presume[ d] to
define 'abstract' beyond the recognition that this disqualifying characteristic should
exhibit itself so manifestly as to override the broad statutory categories of eligible subject
matter and the statutory context that directs primary attention on the patentability criteria
of the rest of the Patent Act." Research Corp. Techs., Inc. v. Microsoft Corp., 627 F.3d
859, 868 (Fed. Cir. 2010). Further, "[u]nless the single most reasonable understanding is
that a claim is directed to nothing more than a fundamental truth or disembodied concept,
with no limitations in the claim attaching that idea to a specific application, it is
inappropriate to hold that the claim is directed to a patent ineligible 'abstract idea' under
35 U.S.C. § 101." CLS Bank Int'l v. Alice Corp. Pty. Ltd., 685 F.3d 1341, 1352 (Fed.
Cir. 2012).

                                              8
more than "incidental use ... to perform [a] mental process," id., because "the basic

character of a process claim drawn to an abstract idea is not changed by claiming only its

performance by computers," Fort Props., 671 F.3d at 1323 (quoting CyberSource, 654

F.3d at 1375).

IV.    Plaintiff's Objections

       Not surprisingly, plaintiff"object[ed]}o all sections of the Report and

Recommendation." Pl.'s Objections to R&R ("Pl.'s Obj.") [Dkt. #83] at 1. Plaintiff

contends that, contrary to Judge Kay's conclusion, its "Claims are patentable because

they are directed to a particular, machine-implemented application of a general concept

rather than the concept itself," id., and that Judge Kay "misstates the law," id. at 15, 22,

relies on "wrongly decided" cases, id. at 19-21, and his analysis is "erroneous," id. at 2,

5, 16-17. According to plaintiff, under Supreme Court precedent, the claim's structural

limitations are meaningful limitations because "there are numerous other unpatented

applications of the general principle embodied in Claim 101," and therefore, the claim is

not "so abstract and sweeping as to pre-empt use of the underlying idea" in other

applications. !d. at 15-16; see also id. at 10. Specifically, "the digital electrical computer

processor is integrally involved in the claimed process itself," and, because the "patent

requires that a machine implement the method ... [it] satisfies the machine component of

the MOT test." !d. at 17. Thus, according to plaintiff, the claim "recites a specific

practical application of an idea, rather than the idea itself," and is therefore "a patentable

'process' under Section 101." !d. at 7. Plaintiff further contends that these arguments are



                                               9
reinforced by the post- Bilski case law. See, e.g., Notice of Supp'l Auth. [Dkt. #87] at 2-3

("The patentability of Graffl/]Ross' s claims is more clear than [plaintiffs

because] ... the Asserted Claims are expllcitly tied to machines recited in the claims
                                        '   '   I   y   '
                                                1




[and] ... are directed to a specific application of digital electrical computer technology in

the marketplace." (citing Research Corp. Techs., Inc. v. Microsoft Corp., 627 F.3d 859

(Fed. Cir. 2010)); Resp. to Notice ofSupp'l Auth. [Dkt. #112] at 2 (distinguishing Fort

Props., 671 F.3d 1317, based on the fact that Graff/Ross' claims "make clear that

controlling the digital electrical computer processor is significant to the performance of

the method"); Notice ofSupp'l Auth. [Dkt. #116] at 4 ("[T]he Magistrate Judge's

conclusion ... is based on the same flawed analysis rejected by the Federal Circuit in

CLS Bank." (citing CLS Bank Int'l v. Alice Corp. Pty. Ltd., 685 F.3d 1341, 1253-54 (Fed.

Cir. 2012)). 7

                               STANDARD OF REVIEW

       The Court agrees with Magistrate Judge Kay that the issue of patent validity

should be decided on summary judgment, and therefore, hereby converts defendant's




       7 In support of its arguments, plaintiff additionally informed the Court of the
USPTO's Notice oflntent to Issue Ex Parte Re-Examination Certificate. Pl.'s Notice of
Intent to Issue Ex Parte Re-Examination Certificate ("Pl.'s Notice of Re-Examination")
[Dkt. #114]. Upon re-examination, the USPTO, which only reviewed for patentability
based on prior art, see 35 U.S.C. §§ 301, 302, concluded that Claims 101 and 102 were
patentable "in view of the ... prior art considered in this proceeding." Ex. A to Pl.'s
Notice of Re-Examination at 4. This determination has little bearing on this Court's
review ofpatent-eligibility under 35 U.S.C. § 101. See In re NTP, Inc., 654 F.3d 1268,
1275-76 (Fed. Cir. 2011) (citing 37 C.F.R. § 1.552) ("[Q]ualification as patentable
subject matter under§ 101 ... may not be raised in reexamination proceedings.").
                                                10
motion to dismiss into a motio~ for summary judgment. 8 Summary judgment is

appropriate when, based on the record, there is no genuine issue as to any material fact,

and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56( a). The moving party bears the burden, and the court will draw "all justifiable

inferences" in favor of the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 ( 1986). But, a party opposing summary judgment "may not rest upon the mere

allegations ... of his pleading"; instead he "must set forth specific facts showing that

there is a genuine issue for trial." !d. at 248 (quoting Red. R. Civ. P. 56( e)). A genuine

issue exists only when "the evidence is such that a reasonable jury could return a verdict

for the nonmoving party." !d.

                                        ANALYSIS

       I agree with Judge Kay's conclusion that plaintiffs claims are not directed to

patent-eligible subject matter, see R&R at 11, 15, and believe that the subsequent case

law validates this conclusion. Therefore, I ADOPT Judge Kay's Report and

Recommendation and GRANT defendant's motion for summary judgment.

       As Judge Kay concluded, plaintiffs 'claims "recite[] nothing more than an abstract

idea on a general purpose computer-i.e., computing a price for the sale of a fixed

income asset and generating a financial analysis output." R&R at 11. "To salvage an

otherwise patent-ineligible process, a computer must be integral to the claimed invention,




       8Both parties had "a reasonable opportunity to present all the material that is made
pertinent to the motion." Fed. R. Civ. P. 12(d).

                                             11
facilitating the process in a way that a person making calculations or computations could

not." Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278

(Fed. Cir. 2012) (citing SiRF Tech., 601 F.3d at 1333). Like the computer limitations in

Bancorp Services, the computer technology here "is employed only for its most basic

function, the performance of repetitive calculations, and as such does not impose

meaningful limits on the scope of those claims." Bancorp, 687 F.3d at 1278 (citing

Benson, 409 U.S. at 67); see also R&R at 11-12. The claimed process is not "dependent

upon the computer components required to perform it," Bancorp, 687 F.3d at 1279

(distinguishing Research Corp., 627 F.3d 859, and citing CyberSource, 654 F.3d at

1376), as demonstrated by plaintiffs admission "that the claimed process could be

carried out ... without any machine" at all. Pl.'s Opp'n to Def.'s Mot. to Dismiss [Dkt.

#42] at 9; see also Pl.'s Surreply at 4-5; R&R at 12.

       Therefore, unlike the court in CLS Bank, this Court has no difficulty in

"conclude[ing] that the computer limitations here do not play a significant part in the

performance of the" process. CLSBank, 685, F.3d at 1355. Instead, I agree with

Magistrate Judge Kay, that the machine limitations in plaintiffs claim neither "impose[]

a meaningful limit on the scope of the claim," nor "play[] a significant part in permitting

the claimed method to be performed," but are merely "an obvious mechanism for

permitting a solution to be achieved more quickly." CLS Bank, 685 F.3d at 1351

(quoting SiRF Tech., Inc., 601 F.3d at 1333); see also R&R at 12-13. For these same

reasons, as noted by Judge Kay, plaintiffs claims fail to satisfy the MOT test. R&R

at 13; see also CyberSource Corp., 654 F.3d at 1376 (finding claimed process patent-

                                                   12

                                           J .'.   ~
ineligible because "merely claiming a software implementation of a purely mental

process that could otherwise be performed without the use of a computer does not satisfy

the machine prong of the machine-or-transformation test").

       Thus, having determined that the machine limitations were "no more than

object[s] on which the method operates," R&R at 12 (citation and internal quotation

marks omitted) (alteration in original), Judge Kay next analyzed the "field of use

limitation," id. at 8, 13 (citing Bilski, 130 S. Ct. at 3231 ). Contrary to plaintiffs

objections, Judge Kay's analysis is not "erroneous." Pl.'s Obj. at 2. "When the

insignificant computer-based limitations are set aside from those claims that contain such

limitations, the question under § 101 reduces to an analysis of what additional features

remain in the claims." Bancorp Servs., 687 F.3d.at 1279 (citing Mayo Collaborative

Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1297 (2012)). As established by the

Supreme Court in Parker v. Flook, 437 U.S. 584, 589-90 (1978), and reiterated by that

Court in Bilski, "limiting an abstract idea to one field ... d[ oes] not make the concept

patentable." Bancorp, 687 F.3d at 1275-76, 1280 (quoting Bilski, 130 S. Ct. at 3231).

Just as the Court in Bancorp found that the claim limited "to use in the life insurance

market" was unpatentable, id., 687 F.3d at 1280, I agree with Judge Kay that limiting

Graff/Ross' claim to fixed income assets does not provide meaningful limitations to

"bestow patentability on the claim," see R&R at 8-9, 13.




                                               13
                                     CONCLUSION

       Thus, for all of the foregoing reasons, I find that Claims 101 and 102 of plaintiffs

Patent No. 6,192,347 constitute patent-ineligible subject matter under 35 U.S.C. § 101,

and are therefore invalid. Accordingly, I ADOPT the recommendations of Magistrate

Judge Kay's R&R [Dkt. #82], with the clarifications set forth above, and GRANT

defendant's motion for summary judgment [Dkt. #35]. Since the Claims at issue are

invalid, any remaining claims and counterclaims pending in the suit are DISMISSED,

and the Court further DISMISSES this action, in its entirety, with prejudice. 9 An Order

consistent with this decision accompanies this Memorandum Opinion.




                                                     United States District Judge




      9  Because the Court reaches this decision, it will not reach the merits of the
parties' remaining pending motions, and therefore, denies them as moot. See Def.'s Mot.
to Appoint a Patent Law Clerk [Dkt. #34]; De f.'s Mot. to Compel Complete Interrogatory
Resps. & to Strike Pl.'s Untimely Objection [Dkt. #54]; Pl.'s Mot. to Compel Production
of Relevant Fin. & Tech. Info. [Dkt. #66].

                                            14